IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM T. MORRISON, JR. ,            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1572

STATE OF FLORIDA ,

      Appellee.

_____________________________/

Opinion filed July 14, 2014.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

William T. Morrison, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.